REASONS FOR ALLOWANCE 
Claims 3-5, 9, 10, 15, 17, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 9 (and its dependents), the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the stacked lens structure includes the AF coil, and wherein the electromagnetic drive unit is configured to adjust the distance between the stacked lens structure and the light-receiving element by moving the stacked lens structure in an optical axis direction, and wherein the AF coil is configured to be brought into contact with the one of the diaphragm plate and the cover glass.”
 	Regarding independent claim 10 (and its dependents), the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein an uppermost lens substrate of the
plurality of lens substrates of the stacked lens structure is larger in a plan view than other
lens substrates of the plurality of substrates, and wherein the AF coil is configured to be brought into contact with the uppermost lens substrate.”
 	Regarding independent claim 15 (and is dependents), the prior art does not disclose the claimed camera module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the portion of the AF magnet is disposed in the plurality of lens substrates forming the stacked lens structure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872